[Cite as State v. Rodgers, 2022-Ohio-4516.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 111563
                 v.                                 :

DEMARI J. RODGERS,                                  :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 15, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-652713-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Caroline Nelson, Assistant Prosecuting
                 Attorney, for appellee.

                 Tim Young, Ohio Public Defender, and Victoria Ferry,
                 Assistant State Public Defender, for appellant.


LISA B. FORBES, J.:

                   Appellant Demari J. Rodgers (“Rodgers”) appeals the trial court’s

journal entry sentencing him to an indefinite prison term pursuant to the Reagan

Tokes Law. After reviewing the facts of the case and pertinent law, we affirm.
I.   Facts and Procedural History

               Rodgers pleaded guilty to aggravated robbery, a first-degree felony in

violation of R.C. 2911.01(A)(1) with a forfeiture specification; attempted failure to

comply with order or signal of police officer, a fourth-degree felony in violation of

R.C. 2923.02 and 2921.331(B); grand theft of a motor vehicle, a fourth-degree felony

in violation of R.C. 2913.02(A)(1); and improperly handling firearms in a motor

vehicle, a fourth-degree felony in violation of R.C. 2923.16(B). Each count included

a forfeiture specification.

               On April 29, 2021, the trial court sentenced Rodgers to an aggregate

prison term of 36 months to 4.5 years. It is from this order that Rodgers appeals.

II. Law and Analysis

               In his sole assignment of error, Rodgers argues that the trial court

erred when it sentenced him “to an indefinite sentence under the unconstitutional

the Reagan Tokes Law.”

               Rodgers’s assignment of error is overruled pursuant to this court’s en

banc decision in State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.).

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s
conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_______________________________
LISA B. FORBES, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY J. BOYLE, J., CONCUR